WHEREAS, the opinion rendered by this Court on. March 21, 1989, (540 So.2d 205), affirmed the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed January 18, 1990, 559 So.2d 1091, and its mandate now lodged in this Court, quashed this Court’s opinion;
NOW THEREFORE, this Court withdraws its mandate issued in this cause on April 6,1989, vacates its opinion filed in the cause on March 21, 1989, adopts, as its own, the opinion of the Supreme Court of Florida and remands to the trial court for *29further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).